Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election without traverse of Group III (originally including claims 10-17) and Species A in the reply filed on December 16, 2020 is acknowledged.  By the amendment filed on that date, all claims in this application (claims 10-12 and 25-30) are directed to the elected invention and species and are examined herein.

   Claim Interpretation
The term “medical device” as recited in the present claims will be given its broadest reasonable interpretation consistent with the specification, and will be held to encompass any component or material capable of being employed for medical diagnosis and/or treatment in some manner.  Such an interpretation comports with what is disclosed in para. [0006-0008] of the specification as filed.

Rejections—35 U.SC. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-12 and 26-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

b) In claims 26-28, the word “typically” renders these claims indefinite.  It is unclear what, other than the components specifically set forth in the claims, would fall within the scope of an alloy that “typically” includes the recited component(s).
c) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

			Rejections—35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over the Sadeghpour et al. Scripta Materialia article.
Sadeghpour discloses a titanium alloy of composition Ti-3Al-5Mo-7V-3Cr (see Abstract).  This meets all the compositional requirements of instant claims 10, 11 and 25-27.  Sadeghpour indicates that the prior art alloys exhibit mechanical twinning or a “TWIP effect” as presently claimed.  
Sadeghpour differs from the claimed invention in that Sadeghpour does not specifically disclose a “medical device” as claimed, and the alloy of Sadeghpour contains a higher amount of vanadium (V) than permitted by instant claims 12 and 29.  However,

b) With respect to vanadium content and claims 12 and 29, the composition disclosed in the prior art is so close to those claimed that one of ordinary skill in the metallurgical arts would expect them to possess substantially the same properties.  See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Thus, the Sadeghpour et al. article would have rendered a device as presently claimed obvious to one of ordinary skill in the art.

Claims 10-12 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Foltz et al. (US 2017/0146046).
Foltz discloses titanium-based alloys, including at para. [0051] an alloy known as Ti-3553 with nominal composition Ti-3Al-5Mo-5V-3Cr-0.5Fe.  This meets all the compositional limitations of the instant claims.  Foltz para. [0012] indicates that the prior art titanium alloys exhibit a twinning system, suggesting the “TWIP” feature as presently claimed.
Foltz differs from the claimed invention in that Foltz does not disclose a “medical device” as presently claimed.  However, Foltz para. [0006] suggests that similar prior art titanium alloys are known to produce components for medical devices.  Further Foltz indicates that the prior art alloys are highly workable and exhibit high strength, qualkities that would render them suited for making such devices.
Therefore, a medical device made of an alloy as presently claimed would have been considered an obvious variant of the components as disclosed by Foltz et al.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over the Sadeghpour et al. article or Foltz et al., either of which alone or in view of Furuta et al. (US 2004/0115083).
Neither Sadeghpour nor Foltz, discussed supra, disclose a press and sintering process as presently claimed.  However,
          a) The claimed limitations appear to define entirely process limitations in product-by-process form.  This is not seen as resulting in a patentable distinction between the prior art and the claimed invention because a product-by-process claim defines a product.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see In re Thorpe (227 USPQ 964, Fed.Cir. 1985).  The burden then shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi (218 USPQ 289, Fed.Cir. 1983).  In the present case, Applicant has not met this burden, i.e. the prior art devices appear to be the same as those claimed both in composition and microstructural features.  Thus the devices as presently claimed are held to be prima facie obvious in view of the disclosure of either Sadeghpour et al. or Foltz et al.
         b) Furuta indicates it was known in the art, at the time of filing of the present invention, to process similar titanium alloys by a method that includes pressing and sintering; see, for instance, Furuta para. [0088-0090].  Therefore, at a minimum, the disclosures of either Sadeghpour et al. or Foltz et al., combined with that of Furuta et al., would have suggested a device as presently claimed to one of ordinary skill in the art.

The remainder of the art cited on the attached PTO-892 form is of interest. This art is held to be no more relevant to the claimed invention than the art as applied in the rejections supra.

			
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        March 24, 2021